     Case 2:19-cv-02107-TLN-CKD Document 14 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TORIANO GERMAINE SMITH,                            No. 2:19-cv-02107-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS & REHABILITATION,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On June 11, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings
22
     and recommendations were to be filed within twenty-one days. (ECF No. 13.) Plaintiff has not
23
     filed objections to the findings and recommendations.
24
            The Court presumes that any findings of fact are correct. See Orand v. United States, 602
25
     F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
26
     See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed
27
     the file, the Court finds the findings and recommendations to be supported by the record and by
28
                                                         1
     Case 2:19-cv-02107-TLN-CKD Document 14 Filed 07/23/20 Page 2 of 2

 1   the magistrate judge’s analysis.

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The findings and recommendations filed June 11, 2020 (ECF No. 13), are ADOPTED

 4   IN FULL; and

 5           2. The first amended complaint (ECF No. 12) is DISMISSED without leave to amend for

 6   failure to state a claim.

 7           3. The Clerk of Court is directed to close the case.

 8   DATED: July 21, 2020

 9

10

11
                                                             Troy L. Nunley
12                                                           United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
